PAUL E. DANIELSON, Justice, concurring in part and dissenting in part. Because I believe the majority misapplied Arkansas Code Annotated section 15-73-201 (Repl.2009) and should have affirmed the circuit court’s finding that sections 4 and 5 were released from the lease agreement, I respectfully concur in part and dissent in part. The majority relies on the holding pronounced in Snowden v. JRE Investments, Inc., 2010 Ark. 276, 370 S.W.3d 215. While the holding in the instant case is consistent with that opinion, I agree with the dissent written in Snowden rather than the majority. The majority here and the opinion issued in Snowden both have the effect of eviscerating the severance intended by Ark.Code Ann. § 15-73-201(a), as there is always going to be drilling in the original section of land, here section 31. If this is not the proper legislative intent, which I do not believe it could be, I encourage the General Assembly to examine this statute and clarify its intent. I do, however, agree with the portion of the majority opinion which holds that the circuit court should have suspended Southwestern Energy’s drilling obligations as of the date the Elkinses filed their complaint and modifies the circuit court’s order as to that effect. For these reasons, I respectfully concur in part and dissent in part. WILLS, J., joins.